Exhibit 99.1 Hipcricket Reports Fiscal Second Quarter 2015 Results Company Initiates 1-for-40 Reverse Stock Split Bellevue, Wash. – October 14, 2014 – Hipcricket®, Inc. (OTCQB: HIPP), a leader in mobile engagement and analytics, reported results for the second quarter ended August 31, 2014. Fiscal Q2 2015 Highlights · SaaS-based SMS and mobile advertising revenues increased 11% from fiscal Q2 2014 · Sustained overall gross margin at 55%, which was consistent with the same year-ago period · Increased mobile advertising gross margin to 46% from 30% in fiscal Q2 2014 · Reduced monthly recurring operating expenses by approximately 30% from fiscal Q1 2015 Fiscal Q2 2015 Financial Results Revenue for the second quarter of fiscal 2015 decreased 8% to $7.0 million from $7.6 million in the same year-ago period. The decrease was primarily due to the company’s strategic shift in product focus toward SaaS-based SMS and mobile advertising products and away from under-performing product lines. Revenue mix for the second quarter of fiscal 2015 was 41% from mobile marketing (derived from messaging, mobile web, and mobile applications) and 59% from mobile advertising (primarily derived from mobile brand advertising through agencies). This is compared to 60% from mobile marketing and 40% from mobile advertising in the same year-ago period. In the second quarter of fiscal 2015, bookings (which the company defines as the dollar value of contracts signed, including new orders and renewals) were $4.4 million compared to $7.9 million in the same period of fiscal 2014. Approximately 75% of total bookings in fiscal Q2 2015 were new sales to existing and new customers, with the balance representing license renewals. The company’s bookings can fluctuate from quarter-to-quarter, and renewals will vary primarily due to the timing of contract renewal dates. Gross profit for the second quarter of fiscal 2015 was $3.8 million or 55% of revenue, compared to $4.2 million or 55% of revenue in the same year-ago period. The decrease in gross profit was primarily due to lower revenues and the change in revenue mix. Operating expenses for the second quarter of fiscal 2015 were $49.6 million compared to $7.6 million in the same year-ago period. The increase was primarily due to $41.1 million in non-cash impairment write downs of goodwill and intangible assets in fiscal Q2 2015, as well as severance for a former executive and legal and tax expenses. Net loss for the second quarter of fiscal 2015 totaled $45.9 million or $(0.30) per share compared to a net loss of $3.4 million or $(0.03) per share in the same period of fiscal 2014. Management Commentary “During the second quarter we started to implement our revised operating plan designed to drive higher-margin revenue growth, improve efficiencies, and ultimately, achieve profitability,” said Todd Wilson, Hipcricket’s chairman and CEO. “Our progress was demonstrated by our ability to grow our SaaS-based SMS and mobile advertising products revenue by 11% during the quarter. We were also able to reduce our monthly recurring operating expenses by approximately 30% to $1.6 million. “Our efforts to improve operating efficiencies through technology and expense optimization are beginning to demonstrate meaningful results. We made solid traction on our margin expansion initiatives reflected by the strong sequential increase in our gross margin to 55% in Q2. We expect to see improvements in product line gross margin and operating efficiencies through the balance of the fiscal year. “Looking ahead, we continue to expect fiscal 2015 will be a year of double-digit revenue growth in our key product areas, driven by industry expansion, new customer wins, and increased activity within our existing customer base. The strategic changes we implemented over the last two quarters will allow us to realize operating efficiencies and achieve positive operating EBITDA by the end of the fiscal year.” Reverse Stock Split Hipcricket’s board of directors approved a 1-for-40 reverse stock split of the company’s common stock, to be effective upon completion of the regulatory qualification process with the Financial Industry Regulatory Authority (FINRA). Subject to receipt of FINRA clearance, the company currently anticipates the reverse stock split will be effective within the next several weeks. Hipcricket intends to issue a separate press release at the effective time of the reverse stock split. As a result of the reverse stock split, every 40 shares of the company’s common stock will automatically be combined into one issued and outstanding share of common stock without any change in the par value per share. The reverse stock split will reduce the number of shares of common stock outstanding from approximately 154.8 million to 3.9 million. Furthermore, proportional adjustments will be made to Hipcricket’s outstanding equity incentive awards and warrants. The reverse stock split will not impact the number of the company’s authorized shares of common shares. Hipcricket will not issue fractional shares as a result of the reverse stock split. Any fractional shares that might result from the reverse split will be rounded up to the next whole share. Registered holders of the company’s common stock will receive a letter of transmittal shortly after the effective date with instructions for exchange of stock certificates. Conference Call Hipcricket will hold a conference call later today (October 14, 2014) to discuss these financial results. The company's chairman and CEO, Todd Wilson, and president and COO, Doug Stovall, will host the call starting at 4:30 p.m. Eastern time. A question and answer session will follow management's presentation. To participate, please dial the appropriate number at least 10 minutes prior to the start time and ask for the Hipcricket conference call. U.S. dial-in: 1-888-539-3696 International dial-in: 1-719-325-2281 Conference ID: 1686130 The conference call will be broadcast simultaneously via a link available in the investors section of the company's website here. For the webcast, please access the link at least 15 minutes prior the call in order to register and install any necessary audio software. If you have any difficulty connecting with the conference call or webcast, please contact Liolios Group at 1-949-574-3860. A replay of the call will be available after 7:30 p.m. Eastern time through October 28, 2014 via the same website link as well as by phone: U.S. replay dial-in: 1-877-870-5176 International replay dial-in: 1-858-384-5517 Replay ID: 1686130 About Hipcricket Hipcricket, Inc. (OTCQB: HIPP) provides a unified mobile engagement platform that drives awareness, sales and loyalty. Its AD LIFE® platform has been used by internationally recognized brands and agencies to power more than 400,000 campaigns across SMS, 2D/QR codes, mobile websites, advertising networks, social media and branded apps. For additional Hipcricket news and information, visit www.hipcricket.com or text "NEWS" to 24474. Hipcricket®, AD LIFE® and the Hipcricket logo are trademarks of Hipcricket, Inc. All rights reserved. 2009-14. Important Cautions Regarding Forward-Looking Statements This press release contains forward-looking statements regarding future events and our future financial performance. All statements other than present and historical facts contained in this release, including any statements regarding our plans for future operations, anticipated future financial position, anticipated results of operations, financing plans, business strategy, competitive position, opportunities for growth and industry trends, are forward-looking statements. All forward-looking statements involve risks, uncertainties and contingencies, many of which are beyond our control. The company’s actual results, performance, or achievements may differ materially from those projected or assumed in any of the forward-looking statements. Factors that could cause actual results to differ materially from the forward-looking statements include, among others:overall economic and business conditions; the demand for our products and services; competitive factors in our industry; the emergence of new technologies; our cash position; the availability of funding sources; the strength of our intellectual property portfolio; and changes in government regulations in our industry. A more detailed discussion of these factors is set forth in the company’s annual report on Form 10-K for the year ended February 28, 2014 and other reports filed with the U.S. Securities and Exchange Commission. The company does not intend, and undertakes no duty, to update any forward-looking statement to reflect future events or circumstances. Investor Relations Contact   Matt Glover or Michael Koehler Liolios Group, Inc. (949) 574-3860 HIPP@liolios.com Hipcricket Media Contact  Andrea Mocherman (425) 452-1111 amocherman@hipcricket.com Balance Sheets (in thousands) August 31, 2014 February 28, 2014 (Unaudited) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill - Intangible assets, net Deposits TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable Accrued liabilities Deferred revenues Line of credit Total current liabilities LONG TERM LIABILITIES Deferred income tax liability Accrued liabilities 55 TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY Common stock 15 15 Additional paid in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Statements of Operations (Unaudited) (in thousands except Net Loss Per Share and Shares Outstanding) 3 months ended 6 months ended August 31, August 31, REVENUE $ $ COST OF REVENUES OPERATING EXPENSES Sales and Marketing Technology and Development General and Administrative Depreciation and Amortization Goodwill impairment - - Impairment of intangible assets - - Total operating expenses LOSS FROM OPERATIONS ) OTHER EXPENSE Interest expense, net ) NET LOSS BEFORE INCOME TAXES ) Income tax benefit (expense) - NET LOSS ) BASIC AND DILUTED NET LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Statements of Cash Flows (Unaudited) (in thousands) 6 months ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense and other 24 Common stock issued for services - Common stock issued for settlement 35 - Impairment of goodwill - Impairment of intangible assets - Share-based payments Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) Changes in restricted cash ) - Deposits 3 ) Accounts payable &accrued liabilities ) Deferred revenue ) ) Long-term liabilities and other ) CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for purchase of patents - ) Cash paid for patent defense costs (3 ) ) Additions to property and equipment ) ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds received from line of credit Proceeds received from exercise of options /warrants - 3 CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $
